          Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 1 of 13



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

STEPHEN HISER and DANA ACE,                        §
individually and on behalf of all others           §
similarly situated,                                §
                                                   §
                Plaintiffs,                        §
                                                   §                   1:18-CV-1056-RP
v.                                                 §
                                                   §
NZONE GUIDANCE, LLC,                               §
                                                   §
                Defendant.                         §

                                              ORDER

        Before the Court is a motion for conditional certification and court-authorized notice filed

by Plaintiffs Stephen Hiser and Dana Ace. (Dkt. 14). Having considered the parties’ submissions,

the record, and the applicable law, the Court will grant the motion.

                                           I. BACKGROUND

        This is a case concerning whether Plaintiffs Stephen Hiser (“Hiser”) and Dana Ace (“Ace”)

(together, “Plaintiffs”) were improperly denied overtime compensation under the FLSA. Defendant

NZone Guidance, LLC (“NZone”) is an oil and gas services company that provides directional

drilling and Measurement While Drilling (“MWD”) services to oil and gas exploration companies.

(Vaughn Decl., Dkt. 40-1, ¶ 4). Hiser worked for NZone from approximately April 2017 through

November 2018 as an MWD Operator. (Am. Compl., Dkt. 11, ¶ 12). Ace worked for NZone from

approximately April 2018 through December 2018 as a Directional Driller. (Id. ¶ 15).

        Plaintiffs brought this action on behalf of themselves and all other similarly situated MWD

Operators and Directional Drillers who worked for NZone, were classified as independent

contractors, and were paid a day-rate with no overtime compensation. (Id. ¶¶ 18, 91–109). Plaintiffs

allege that NZone improperly classified them as independent contractors, rather than employees,



                                                  1
          Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 2 of 13



and paid them a day-rate with no overtime compensation in violation of the Fair Labor Standards

Act, 29 U.S.C. § 207 (“FLSA”). (Id. ¶¶ 80, 87–90).

        Plaintiffs allege that they performed the same general duties as other NZone day-rate

contractors, including rigging up, operating oilfield and drilling machinery, steering the drill,

collecting and relaying data, and sending reports to NZone management. (Hiser Decl., Dkt. 14-1,

¶¶ 3–7, 18; Ace Decl., Dkt. 14-2, ¶¶ 4–11, 22). According to Plaintiffs, other day-rate MWD

Operators and Directional Drillers worked similar hours—generally 12-hour shifts, seven days a

week, for at least two weeks at a time. (Hiser Decl., Dkt. 14-1, ¶¶ 13–14; Ace Decl., Dkt. 14-2,

¶¶ 17–18). And the MWD Operators and Directional Drillers were paid a day rate for all hours

worked without overtime compensation despite regularly working over 40 hours per week. (Hiser

Decl., Dkt. 14-1, ¶¶ 10–12, 22; Ace Decl., Dkt. 14-2, ¶¶ 14–15, 18, 26). Accordingly, Plaintiffs seek

to conditionally certify two classes of Plaintiffs who were deprived of overtime compensation while

working for NZone under the FLSA. (See Mot. Certify Class, Dkt. 14, at 6).

                                      II. LEGAL STANDARD

        An employee may bring an action for violating the overtime provisions of the FLSA either

individually or by a collective action on behalf of herself and “other employees similarly situated.” 29

U.S.C. § 216(b). When brought as a collective action, the plaintiff may seek “conditional class

certification” from the court, which permits the plaintiff to “send[ ] [a] court-approved written

notice to employees, who in turn become parties to [the] collective action only by filing written

consent with the court.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 75 (2013) (citations omitted).

        The threshold issue to certifying a collective action under the FLSA is whether the plaintiff

can show the existence of a class whose members are “similarly situated.” Although the Fifth Circuit

has declined to adopt a specific test to determine when a court should conditionally certify an FLSA

class, the majority of courts within this circuit have adopted the two-step approach articulated in



                                                     2
           Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 3 of 13



Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987). See, e.g., Vanzzini v. Action Meat Distribs., Inc.,

995 F. Supp. 2d 703, 719 (S.D. Tex. 2014); Mateos v. Select Energy Servs., LLC, 997 F. Supp. 2d 640,

643 (W.D. Tex. 2013); Tice v. AOC Senior Home Health Corp., 826 F. Supp. 2d 990, 994 (E.D. Tex.

2011); Marshall v. Eyemasters of Tex., Ltd., 272 F.R.D. 447, 449 (N.D. Tex. 2011). This Court has

previously assessed conditional certification under Lusardi, and will do so again here. See Dyson v.

Stuart Petroleum Testers, Inc., 308 F.R.D. 510, 512–13 (W.D. Tex. 2015).

        The two stages of the Lusardi approach are the “notice stage” and the “decertification

stage.” Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1216 (5th Cir. 1995), overruled on other grounds

by Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003). At the notice stage, the district court “determines

whether the putative class members’ claims are sufficiently similar to merit sending notice of the

action to possible members of the class.” Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 519

(5th Cir. 2010). The determination at this initial stage is “usually based only on the pleadings and any

affidavits which have been submitted.” Mooney, 54 F.3d at 1214. “Because the court has minimal

evidence, this determination is made using a fairly lenient standard, and typically results in

‘conditional certification’ of a representative class.” Id.

        District courts in Texas frequently apply a three element test, requiring a plaintiff to show

that: “(1) there is a reasonable basis for crediting the assertion that aggrieved individuals exist;

(2) those aggrieved individuals are similarly situated to the plaintiff in relevant respects given the

claims and defenses asserted; and (3) those individuals want to opt in to the lawsuit.” Contreras v.

Land Restoration LLC, No. 1:16-CV-883-RP, 2017 WL 663560, at *2 (W.D. Tex. Feb. 17, 2017)

(citing Abeldano v. HMG Park Manor of Westchase, LLC, No. H-16-1044, 2016 WL 5848890, at *6

(S.D. Tex. Oct. 6, 2016)). “The remedial nature of the FLSA and § 216 militate strongly in favor of

allowing cases to proceed collectively.” Tolentino v. C & J Spec–Rent Servs. Inc., 716 F. Supp. 2d 642,

647 (S.D. Tex. 2010) (quoting Albanil v. Coast 2 Coast, Inc., No. H-08-486, 2008 WL 4937565 at *3



                                                      3
          Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 4 of 13



(S.D. Tex. Nov. 17, 2008)). The decision of whether to conditionally certify the class and facilitate

notice of potential class members based on the plaintiff’s pleadings and evidence is “soundly within

the discretion of the district court.” Mateos, 977 F. Supp. 2d at 644 (citing Hoffman–LaRoche, Inc. v.

Sperling, 493 U.S. 165, 169 (1989)).

        If the putative class members are similarly situated, then conditional certification is

warranted, and the plaintiff will be given the opportunity to send notice to potential class

members. Id. After the class members have opted in and discovery is complete, the defendant may

then file a decertification motion—the second stage of the Lusardi approach—asking the court to

reassess whether the class members are similarly situated. Mooney, 54 F.3d at 1214. At that point the

Court considers additional evidence submitted by the parties to fully evaluate the merits of the class

certification, including whether members are not similarly situated. See id.

                                           III. DISCUSSION

        Plaintiffs seek conditional certification on behalf of a class of similarly situated persons.

Here, the record consists only of pleadings, briefings on the issue of conditional certification, and

declarations submitted by Plaintiffs and NZone. Accordingly, the Court need only address the first

step of the Lusardi inquiry.

                                       A. Conditional Certification

        Plaintiffs seek to certify two classes:

        All MWD Operators employed by, or working on behalf of, NZone while classified
        as independent contractors and paid a day rate at any time during the last three years.

        All Directional Drillers employed by, or working on behalf of, NZone while
        classified as independent contractors and paid a day rate at any time during the last
        three years.

(Mot. Certify, Dkt. 14, at 6). Conditional certification at the notice stage is proper where “putative

class members were together the victims of a single decision, policy, or plan infected by

discrimination.” Mooney, 54 F.3d at 1214 n.8 (quoting Sperling v. Hoffman-La Roche, Inc., 118 F.R.D.


                                                    4
            Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 5 of 13



392, 407 (D.N.J. 1988)). As stated above, a plaintiff seeking conditional certification must generally

show: “(1) there is a reasonable basis for crediting the assertion that aggrieved individuals exist; (2)

those aggrieved individuals are similarly situated to the plaintiff in relevant respects given the claims

and defenses asserted; and (3) those individuals want to opt in to the lawsuit.” 1 Contreras, 2017 WL

663560, at *2.

         Plaintiffs argue that they seek collective treatment for a specific type of worker: MWD

Operators and Directional Drillers working for NZone that were classified as independent

contractors. (Mot. Certify, Dkt. 14, at 12). While Plaintiffs acknowledge that they were classified as

independent contractors, they argue that NZone in fact treated them as employees by scheduling the

days and hours they worked, providing the equipment necessary to perform Plaintiffs’ job duties,

instructing Plaintiffs how to perform job duties, requiring compliance with NZone’s company

policies, and supervising Plaintiffs’ performance. (Hiser Decl., Dkt. 14-1, ¶ 9; Ace Decl., Dkt. 14-2,

¶¶ 11, 13). Plaintiffs allege that during the time they worked for NZone, they and other similarly

situated MWD Operators and Directional Drillers were all subject to the same compensation

scheme—a flat, non-negotiable, day-rate sum regardless of the number of hours worked—that

constitutes a per se violation of the FLSA. (Id. at 12–13 (citing Tamez v. BHP Billiton Petroleum

(Americas), Inc., No. 5:15-CV-330-RP, 2015 WL 7075971, at *3 (W.D. Tex. Oct. 5, 2015))); (see also

Hiser Decl., Dkt. 14-1, ¶¶ 10–12, 22; Ace Decl., Dkt. 14-2, at ¶¶ 14–15, 26). Plaintiffs further allege

that they regularly worked in excess of 40 hours per week, and that they were neither guaranteed any

weekly compensation nor paid overtime. (Hiser Decl., Dkt. 14-1, ¶ 11; Ace Decl., Dkt. 14-2, ¶ 15).




1 Courts are split as to whether a plaintiff must present evidence that similarly situated aggrieved individuals actually want
to opt in to the lawsuit. See Contreras, 2017 WL 663560, at *6 (collecting cases). This requirement has no statutory basis in
the FLSA, and this Court has previously found that a plaintiff need not specifically show that other aggrieved individuals
wish to opt in. See id. NZone, however, does not dispute that other individuals want to opt into this action. Accordingly,
the Court does not address this element.


                                                              5
           Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 6 of 13



        NZone objects to Plaintiffs’ proposed putative class. First, NZone argues that Plaintiffs fail

to show a violation of the FLSA because under Parrish v. Premier Directional Drilling, L.P., 917 F.3d

369 (5th Cir. 2019), Plaintiffs were properly classified as independent contractors, and thus no

individuals were subject to a single decision, policy, or plan violating the FLSA. (Resp., Dkt. 40, at 2,

6). NZone also argues that Plaintiffs are not similarly situated to the other putative class members

because whether the other putative class members were misclassified requires an individualized

application of the economic realities test. (Id. at 7–10).

                           1. Individuals Subject to Unlawful Policy or Plan

        Defendant first argues that Plaintiffs fail to show that they and other MWD Operators and

Directional Drillers were subject to a common policy or practice that violates the FLSA. According

to Defendants, because the facts in this case completely align with those in Parrish v. Premier

Directional Drilling, L.P., 917 F.3d 369 (5th Cir. 2019), Plaintiffs and other MWD Operators and

Directional Drillers have no cognizable FLSA-compensation claim. (Resp., Dkt. 40, at 6).

        Plaintiffs allege the following facts. Hiser states that he worked for NZone as an MWD

Operator from approximately April 2017 through November 2018. (Hiser Decl., Dkt. 14-1, ¶ 2). As

an MWD Operator, Hiser’s work included “rigging up, operating oilfield machinery,

collecting/relaying data, reporting [his] daily activities to Consultants who oversaw the entire

operations on the jobsite, and rigging down.” (Id. ¶ 3; see also id. ¶¶ 4–7 (describing specific tasks

Hiser regularly completed as part of his job duties)). Hiser was classified as an independent

contractor, but he alleges that he was financially dependent on NZone. (Id. ¶¶ 8–9). While on

location, Hiser would work at least 12-hour shifts for seven days a week, usually up to 20 days at a

time. (Id. ¶ 13).

        Ace similarly states that she worked for NZone as a Directional Driller from approximately

April 2018 through December 2018. (Ace Decl., Dkt. 14-2, ¶ 2). As a Directional Driller, the



                                                     6
           Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 7 of 13



majority of Ace’s time was spent performing technical and manual labor duties. (Id. ¶ 3). Directional

Drillers were also charged with maintaining an inventory of equipment, loading and unloading

equipment, and building the equipment. (Id. ¶ 5). Ace would program various data into a computer

and ensure correct assembly of equipment based on plans provided by the well site operator or

consultant. (Id. ¶¶ 4–5). Directional Drillers would then steer the drill, monitor the drilling

parameters and stress on the tools, and create reports consistent with NZone’s policies and

practices. (Id. ¶¶ 6–9). Once drilling was complete, Directional Drillers would help remove the drill,

break down, clean, and pack tools, and disassemble the computer. (Id. ¶ 10). Ace was classified as an

independent contractor, but lacked the independent judgment and discretion to stray from NZone’s

policies or procedures, and was financially dependent on NZone. (Id. ¶¶ 11–12). While on location,

Hiser would work at least 12-hour shifts for seven days a week, usually up to 20 days at a time. (Id.

¶ 17).

         Plaintiffs allege that their experience was typical of other MWD Operators and Directional

Drillers. Plaintiffs allege that they worked with other MWD Operators and Directional Drillers that

were also employed by NZone, classified as independent contractors, and subject to the same

uniform compensation scheme. (Hiser Decl., Dkt. 14-1, ¶¶ 13–14, 18; Ace Decl., Dkt. 14-2, ¶ 18).

Plaintiffs allege that all of NZone’s day-rate contractors, both MWD Operators and Directional

Drillers, regularly worked more than 40 hours per week without overtime compensation. (Hiser

Decl., Dkt. 14-1, ¶ 14; Ace Decl., Dkt. 14-2, ¶¶ 17–18). Finally, Plaintiffs contend that the proposed

putative class members performed substantially the same job duties, were provided the same tools,

and told when and where to work.

         These allegations are sufficient to demonstrate that “it is reasonable to believe that there are

other aggrieved employees who are subject to an allegedly unlawful policy or plan.” Villareal v. St.

Luke’s Episcopal Hosp., 751 F. Supp. 2d 902, 917–18 (S.D. Tex. 2010). At the notice stage, a plaintiff



                                                     7
            Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 8 of 13



need only provide substantial allegations that class members were victims of a single decision, policy,

or plan. Money, 54 F.3d at 1214 n.8. Plaintiffs have personal knowledge of their coworkers’ work

conditions based on their time working for NZone. Plaintiffs allege that the MWD Operators and

Directional Drillers were owed overtime compensation because they were misclassified as

independent contractors. Courts in this Circuit have often certified classes of independent

contractors alleging that they were denied overtime compensation under the FLSA. See, e.g., Baucum

v. Marathon Oil Corp., No. H-16-3278, 2017 WL 3017509, at *4–5 (S.D. Tex. July 14, 2017); Kibodeaux

v. Wood Grp. Prod., No. 4:16-CV-3277, 2017 WL 1956738, at *2–3 (S.D. Tex. May 11, 2017); Parrish v.

Premier Directional Drilling, L.P., No. SA-16-CV-CA-00417-DAE, 2016 WL 8673862, at *3–4 (W.D.

Tex. Oct. 14, 2016) (Primomo, Mag. J.), report and recommendation adopted by 2016 WL 8673863; Tamez,

2015 WL 7075971, at *3 (finding that allegations that a compensation scheme is a violation of the

FLSA is sufficient and do not depend on job title or responsibility). Plaintiffs have thus presented

evidence that there are other employees subject to the same allegedly unlawful compensation

scheme.

         NZone does not dispute that members of the potential class were subject to the same pay

practices. Instead, NZone argues that those pay practices did not violate the FLSA because Plaintiffs

were properly classified as independent contractors. 2 Here, Plaintiffs have alleged that the

compensation scheme is itself a violation of the FLSA, so “[n]o further factual inquiry is necessary.”




2 NZone argues that Parrish v. Premier Directional Drilling¸917 F.3d 369 (5th Cir. 2019), demonstrates that Plaintiffs were
properly classified as independent contractors as a matter of law. (Resp., Dkt. 40, at 2). In that case, the Fifth Circuit
applied the five-factor economic realities test and found that a class of directional-driller-consultants was properly
classified as independent contractors rather than employees. Parrish, 917 F.3d at375–76. According to NZone, “the
economic realities of the business relationship between Plaintiffs and NZone – as plead by Plaintiffs in their motion for
conditional certification and supported by the affidavits– are almost identical to those plead in Parrish’s motion.” (Resp.,
Dkt. 40, at 6 n.5). Thus, NZone asks the Court to take judicial notice of the motions and pleadings in that case. (Id.). The
Court already addressed the substance of this argument in denying NZone’s motion to dismiss Plaintiffs’ complaint on
similar grounds, (see Order, Dkt. 46), and will not repeat that reasoning here. It is enough to note that Parrish does not
support NZone’s position—the district court in Parrish in fact granted Plaintiffs’ request to conditionally certify a nearly
identical class to the one requested by the Plaintiffs in this case. See Parrish, 2016 WL 8673862, at *2.


                                                             8
            Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 9 of 13



Tamez, 2015 WL 7075971, at *3. Accordingly, Plaintiffs allegations are sufficient to state that the

proposed putative class was subject to a common policy that violates the FLSA.

                                                 2. Similarly Situated

         In determining whether the class is similarly situated, “the relevant inquiry is whether the

potential class members performed the same basic tasks and were subject to the same pay practices.”

Pacheco v. Aldeeb, No. 5:14-CV-121-DAE, 2015 WL 1509570, at *6 (W.D. Tex. Mar. 31, 2015)

(quoting Tice, 826 F. Supp. 2d at 996). This requires a showing that potential class members are

“similarly situated in terms of job requirements and similarly situated in terms of payment.” Prater v.

Commerce Equities Mgmt. Co., No. H-07-2349, 2007 WL 4146714, at *5 (S.D. Tex. Nov. 19, 2007)

(citing Ryan v. Staff Care, Inc., 497 F. Supp. 2d 820, 825 (N.D. Tex. 2007)). But a plaintiff is not

required to show that the class members are identical. Pedigo v. 3003 S. Lamar, LLP, 666 F. Supp. 2d

693, 698 (2009). Rather, a plaintiff need only show that the class members are similarly situated “in

relevant respects given the claims and defenses asserted.” Tamez, 2015 WL 7075971, at *3 (quoting

Walker v. Honghua Am., LLC, 870 F. Supp. 2d 462, 466 (S.D. Tex. 2012)).

         NZone argues that Plaintiffs have failed to show that the proposed putative class members

are similarly situated. (Resp., Dkt. 40, at 7–10). According to NZone, each member of the proposed

putative classes has unique personal circumstances that require an individualized application of the

economic realities test 3 in order to determine whether they were properly classified as an

independent contractor rather than an employee under the FLSA. (Id. at 7–10). For example, NZone

argues that it never prohibited contractors from working for other companies, the degree of control


3In order to determine whether a worker is an employee or an independent contractor under the FLSA, courts in the
Fifth Circuit apply the “economic realities test.” See, e.g., Parrish, 917 F.3d at 379–80. The Fifth Circuit primarily
considers five factors to determine whether a plaintiff is an employee: “(1) the degree of control exercised by the alleged
employer; (2) the extent of the relative investments of the worker and the alleged employer; (3) the degree to which the
worker’s opportunity for profit or loss is determined by the alleged employer; (4) the skill and initiative required in
performing the job; and (5) the permanency of the relationship.” Id. (quoting Hopkins v. Cornerstone Am., 545 F.3d 338,
343 (5th Cir. 2008)).



                                                             9
           Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 10 of 13



it exercised over its contractors and the investment contractors had in their equipment varied, each

contractor has different skills and experiences, and each contractor negotiated their own pay rates

with NZone. (Id.). Thus, NZone argues that the putative class members are not similarly situated

because “Plaintiffs have not shown that each [potential class member’s] ‘particular situation’ can be

examined through proof common to all [potential class members].” (Id. at 8).

         Courts in this Circuit are split as to whether it is appropriate to consider the economic

realities test when determining whether to conditionally certify a class in an FLSA action. Some

courts have applied the economic realities test at the notice stage to deny conditional certification of

an FLSA class, finding that the circumstances of each putative class member varied significantly. 4

Others have held that it is only appropriate to consider the economic realities factors at the

decertification stage. 5 Courts that decline to apply the economic realities factors reason that whether

a plaintiff was misclassified as an independent contractor goes to the merits of a case, and “it is well-

established that litigation of merits questions, including classification questions that require

application of the ‘economic reality’ factors is inappropriate at [the notice] stage.” Snead v. EOG Res.,

Inc., No. 5:16-CV-1134-OLG, 2017 WL 6294875, at *5 (W.D. Tex. Feb. 14, 2017). Thus, it is unclear

what role the economic realities test should play at the notice stage under Lusardi.



4 See Christianson v. Newpark Drilling Fluids, LLC, No. H-14-3235, 2015 WL 1268259, at *2–3 (S.D. Tex. Mar. 19, 2015)
(“[I]n order to obtain conditional certification, Plaintiff must demonstrate that he and those he seeks to include in the
collective action are similarly situated in respects relevant to whether they were employees.”); Andel v. Patterson-UTI
Drilling Co., 280 F.R.D. 287, 289–90 (S.D. Tex. 2012) (finding that putative class members were not similarly situated
because “the proof necessary to determine whether the putative plaintiffs are employees or independent contractors
cannot be applied to the class as a whole”).
5 See Kibodeaux, 2017 WL 1956738, at *3 (“Defendant’s argument would preclude conditional certification in any case

alleging employee misclassification, a result that is at odds with decisions in this Circuit.”); Walker v. Home Am., LLC,
870 F.Supp.2d at 471 (“The Court believes that the economic factors test is likely not appropriate for determination at
the first stage of FLSA class certification.”); Tamez, 2015 WL 7075971, at *5–6 (“Defendants’ argument that their
classification of the [plaintiffs] as independent contractors (and not employees) wholly dictates that conditional
certification is inappropriate is without merit.”); Jones v. JGC Dall. LLC, No. 3:11-CV-2743-O, 2012 WL 6928101, at *4
(N.D. Tex. Nov. 29, 2012) (noting that the economic realities test “is a merits-based argument, and courts are not to
engage in merits-based analysis at the notice stage of a collective action”); Parrish, 2016 WL 8673862, at *4 (Primomo,
Mag. J.) (finding that under the lenient standard at the initial Lusardi stage, Plaintiffs met their burden of showing that
aggrieved individuals classified as independent contractors were similarly situated).


                                                             10
         Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 11 of 13



        The Court need not resolve this issue in this case, however. Even assuming that Plaintiffs

must show they are similarly situated under the economic realities factors, the Court concludes that

class certification is justified. Plaintiffs allege that NZone classified the MWD operators and

Directional Drillers as independent contractors and paid them a flat day-rate with no overtime

compensation, regardless of the hours worked in a given week. (Hiser Decl., Dkt. 14-1, ¶ 13–14, 18;

Ace Decl., Dkt. 14-2, ¶ 18). Plaintiffs contend that all MWD operators and Directional Drillers

regularly worked more than 40 hours per week, but did not receive any overtime compensation.

(Hiser Decl., Dkt. 14-1, ¶ 14; Ace Decl., Dkt. 14-2, ¶¶ 17–18). Plaintiffs also observe that NZone

provided the necessary specifications and equipment for Plaintiffs to perform their job duties,

scheduled the days and hours Plaintiffs worked, instructed Plaintiffs how to perform job duties, and

required compliance with company policies. (Hiser Decl., Dkt. 14-1, ¶¶ 5, 8–9, 15; Ace Decl., Dkt.

14-2, ¶¶ 8, 11–13). Finally, Plaintiffs state that all MWD Operators and Directional Drillers have

similar job titles and responsibilities. (See Am. Compl., Dkt. 11, Hiser Decl., Dkt. 14-1, at ¶¶ 12–14,

18, 22; Ace Decl.,Dkt. 14-2, ¶¶ 15–18, 22, 26). Plaintiffs note that they were not allowed to depart

from predetermined, standardized daily activities and job duties, and Plaintiffs were not required to

invest financially in their job or cover for financial losses. (Hiser Decl., Dkt. 14-1, ¶¶ 15–17, 20–21;

Ace Decl., Dkt. 14-2, ¶¶ 11, 19–21 , 24–25). Plaintiffs allege that these circumstances are typical for

MWD Operators and Directional Drillers hired as independent contractors for NZone. (Hiser Decl.,

Dkt. 14-1 ¶¶ 12, 18, 20; Ace Decl., Dkt. 14-2, ¶¶ 22–24). Given these allegations, Plaintiffs have

sufficiently demonstrated that the proposed putative class members performed essentially the same

basic tasks and were subject to the same pay practices such that the economic realities factors can be

applied to the class as a whole.

        Setting aside whether consideration of the economic realities test is appropriate at the notice

stage under Lusardi, Plaintiffs have alleged a common employment policy—the allegedly unlawful



                                                   11
         Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 12 of 13



compensation scheme—sufficient to demonstrate that they are similarly situated to other aggrieved

individuals who shared their job description and duties. See Vaughn v. Document Grp. Inc., 250 F.

Supp.3d 236, 243 (S.D. Tex. 2017) (distinguishing Christianson and Andel and finding that differences

were not material because defendant “plainly has a single policy of classifying all sporadic workers as

independent contractors and not paying overtime for hours worked in excess of forty”); Tamez, 2015

WL 2015 WL 7075971, at *5–6 (finding that the allegations and evidentiary support provided

sufficient reason the economic realities test could be applied to the class as a whole) (citing Andel,

280 F.R.D. at 290). Although the specific individual circumstances may vary from person to person

in idiosyncratic ways, the putative class members were subject to the same compensation scheme,

and their job duties did not differ in any relevant way for the sake of Plaintiffs’ overtime

compensation claim. To the extent that the evidence ultimately produced in discovery does not

conform with the allegations, any dissimilarities can be addressed at the second stage of the Lusardi

inquiry. See Mooney, 54 F.3d at 1214.

                                               B. Notice

        Plaintiffs request that the Court authorize the issuance of notice by first class mail, email,

and text message to class members informing them of this action and explaining their right to opt in

as plaintiffs. Plaintiffs also request that the Court order NZone to provide the names, last known

home addresses, email addresses, and phone numbers for all putative class members. NZone objects

to several, unspecified provisions of the proposed notice as “misleading,” and argues that it should

not be ordered to produce names, contact information, and other personal information to Plaintiffs

due to “privacy concerns.” Accordingly, NZone requests that the Court order the parties to confer

regarding the wording of the notice.

        The Court finds that it would be premature to authorize notice at this time. The Court thus

directs the parties to confer and attempt to reach a mutual agreement regarding the substance and



                                                    12
         Case 1:18-cv-01056-RP Document 47 Filed 04/30/19 Page 13 of 13



form of notice. If an agreement cannot be reached, Plaintiffs are directed to submit a renewed

motion for court-authorized notice. The Court will resolve any remaining disputes related to the

issuance of notice at that time.

                                        VI. CONCLUSION

        For these reasons, IT IS ORDERED THAT Plaintiffs’ Motion for Conditional

Certification and Court-Authorized Notice, (Dkt. 14), is GRANTED IN PART. The Court

conditionally certifies the following classes under the FLSA:

        All MWD Operators employed by, or working on behalf of, NZone while classified
        as independent contractors and paid a day rate at any time during the last three years.

        All Directional Drillers employed by, or working on behalf of, NZone while
        classified as independent contractors and paid a day rate at any time during the last
        three years.

        IT IS FURTHER ORDERED that the parties confer and attempt to reach a consensus

regarding the form and substance of the notice to be provided to putative class members. If the

parties are unable to reach an agreement, Plaintiffs shall submit a renewed motion for court-

authorized notice on or before May 14, 2019.

        SIGNED on April 30, 2019.




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                  13
